Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art teaches of two- and three-dimensional displays yet none show or suggests a first reel in one dimension triggering another dimension as recited in the claims.  U.S. Pat. Pub. No. 2013/0310140 to Melnick teaches of 3-dimensional overlays on reels; U.S. Pat. Pub. No. 2003/0064781 to Muir discloses “staking” objects over reels; U.S. Pat. Pub. No. 2014/0171175 to Taylor and U.S. Pat. No. 2014/0309011 to Pawloski disclose player selection of play in either two- or three-dimensions, and U.S. Pat. No. 2010/0255900 to Ansari and US2014/0066175 to Muir teach 3D objects and use of reel overlays.   The above references have been made art of record.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715